DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on October 07, 2022. The objection to specification in previous Office Action filed on July 11, 2022 is hereby withdrawn.

States of Claims
Claims 1-20 are pending, with claims 1 and 12 currently amended and claims 19-20 new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US PG-Pub No.: 2016/0315284 A1, hereinafter, “Jeon”), prior art of record.
Regarding claim 1, Jeon discloses a display apparatus (see Jeon, FIGs. 1 and 11, with FIG. 11 being a cross-section view), comprising:
a display panel (FIG. 1) including an active area (AA, FIG. 11), an inactive area (PA, FIG. 11) disposed adjacent to the active area (AA), and a connection area (PA1+PA21) disposed in the inactive area (PA),
wherein the active area (AA) includes an anode electrode (191, ¶ [0160]), a light-emitting layer (370, ¶ [0160]), and a cathode electrode (270, ¶ [0160]) over a substrate (110, FIG. 11),
wherein the inactive area (PA) includes a gate driving portion (Td, ¶ [0144]) and a crack stopper pattern (CR, ¶ [0063]), and
wherein the connection area (PA1+PA21) is disposed adjacent to (adjacent is interpreted as close to) the gate driving portion (Td) and the cathode electrode (270) and a connection electrode (197+177, ¶¶ [0150] and [0140]) disposed on the gate driving portion (Td) contact each other in the connection area (PA1+PA21),
wherein a planarization layer (180b, FIG. 11) is disposed between the connection electrode (197+177) and the substrate (110), and a first insulation layer (180a, ¶ [0137]) is disposed between the planarization layer (180b) and the substrate (110, FIG. 11), and
wherein the connection electrode (197+177) extends downwards in the connection area (PA1+PA21) and directly contacts the first insulation layer (180a, FIG. 11).
Regarding claim 2, Jeon discloses the display apparatus of claim 1, wherein the anode electrode (191) and the connection electrode (197 of 197+177) are formed of a same material (¶ [0150]).

Regarding claim 3, Jeon discloses the display apparatus of claim 1, wherein the gate driving portion (in order to meet the limitation, the gate driving portion is Td+172+177+Ta) includes an emission signal driving circuit (Ta, ¶ [0144]), a scan signal driving circuit (177, ¶ [0140]), and a link circuit (Td, ¶ [0140]).

Regarding claim 4, Jeon discloses the display apparatus of claim 3, wherein the connection area (PA1+PA21) is disposed between the emission signal driving circuit (Ta) and the scan signal driving circuit (177, FIG. 11).

Regarding claim 5, Jeon discloses the display apparatus of claim 1, wherein the connection area (PA1+PA21) includes a contact hole (186b, FIG. 11) and a connection assistance area (PA1).

Regarding claim 6, Jeon discloses the display apparatus of claim 5, wherein the connection assistance area (PA1) is disposed between the contact hole (186b) and the active area (AA, FIG. 11).
Regarding claim 7, Jeon discloses the display apparatus of claim 3, wherein the connection area (PA1+PA21) is disposed between the scan signal driving circuit (177) and the link circuit (Td, FIG. 11).

Regarding claim 8, Jeon discloses the display apparatus of claim 3, wherein the connection area (PA1+PA21) is disposed between the link circuit (Td) and the active area (AA, FIG. 11).

Regarding claim 9, Jeon discloses the display apparatus of claim 1, wherein the inactive area (PA) further includes a low voltage supply line (line connecting to 177, not shown, FIG. 11) and a dam structure (360c, FIG. 11), and wherein the connection electrode (197) is connected to the low voltage supply line (line connecting 177) in an area adjacent to the dam structure (360c, FIG. 11).

Regarding claim 10, Jeon discloses the display apparatus of claim 1, wherein the inactive area (PA) includes a planarization layer (180b, FIG. 11) and a bank layer (360b, FIG. 11) extending from the active area (AA), and wherein the connection area (PA1+PA21) includes a first part (within 186b, FIG. 11) where the planarization layer (180b) is removed and a second part (where 380-1 is, FIG. 11) where the bank layer (360b) is removed in the inactive area (PA, FIG. 11).

Regarding claim 11, Jeon discloses the display apparatus of claim 10, wherein the first part (within 186b) and the second part (where 380-1 is) have different widths (FIG. 11).

Regarding claim 12, Jeon discloses a display apparatus (see Jeon, FIGs. 1 and 11, with FIG. 11 being a cross-section view), comprising:
a display panel (FIG. 1) including an active area (AA, FIG. 11) and an inactive area (PA, FIG. 11);
a thin film transistor (Ta, FIG. 11) in the active area (AA);
a planarization layer (360b+360d, FIG. 11), a first electrode (191, ¶ [0149]), a bank layer (380_1, FIG. 11), a light-emitting layer (370, ¶ [0156]), and a second electrode (270, ¶ [0158]) disposed on the thin film transistor (Ta, FIG. 11);
a gate driving portion (Td, FIG. 11), a dam structure (360c, FIG. 11), and a crack stopper structure (CR, FIG. 11) in the inactive area (PA); and
a connection area (PA1+PA21, FIG. 11) having a connection electrode (197, ¶ [0150]) disposed on the gate driving portion (Td),
wherein the second electrode (270) extends from the active area (AA) to the inactive area (PA) of the display panel,
wherein the connection electrode (197) extends through a hole of the planarization layer (between 360d and 360b) at the connection area (PA1+PA21) and directly contacts the second electrode (270) in the hole (FIG. 11).

Regarding claim 13, Jeon discloses the display apparatus of claim 12, wherein the gate driving portion (in order to meet the limitation, the gate driving portion is Td+172+177+part of Ta) includes an emission signal driving circuit (part of Ta, ¶ [0144]), a scan signal driving circuit (177, ¶ [0140]), and a link circuit (Td, ¶ [0140]), and wherein the connection area (PA1+PA21) is disposed between the emission signal driving circuit (part of Ta) and the scan signal driving circuit (177, FIG. 11).

Regarding claim 14, Jeon discloses the display apparatus of claim 12, wherein the gate driving portion (in order to meet the limitation, the gate driving portion is Td+172+177+part of Ta) includes an emission signal driving circuit (part of Ta, ¶ [0144]), a scan signal driving circuit (177, ¶ [0140]), and a link circuit (Td, ¶ [0140]), and wherein the connection area (PA1+PA21) is disposed between the scan signal driving circuit (177) and the link circuit (Td, FIG. 11).

Regarding claim 15, Jeon discloses the display apparatus of claim 13, wherein the connection area (PA1+PA21) includes a first part (within 186b, FIG. 11) and a second part (where 380-1 is, FIG. 11), wherein the first part has a first width and the second part has a second width, and wherein the first width and the second width are different from each other (FIG. 11), and the connection area (PA1+PA21) further includes a connection assistance area (PA21) disposed on the planarization layer (360b+360d) exposed in an area where the bank layer (380_1) is removed due to a difference between the first width and the second width (FIG. 11).

Regarding claim 16, Jeon discloses the display apparatus of claim 15, wherein the connection assistance area (PA21) is disposed closer to the active area (AA) than a center of the connection area (in order to meet this claim limitation, the connection area is PA1+PA21, FIG. 11).

Regarding claim 17, Jeon discloses the display apparatus of claim 12, wherein the first electrode (191) and the connection electrode (197) are formed of a same material (¶ [0150]).

Regarding claim 18, Jeon discloses the display apparatus of claim 12, wherein the inactive area (PA) further includes a low voltage supply line (line connecting to 177, not shown; FIG. 11), wherein at least a part of the low voltage supply line (line connecting to 177) is disposed under the dam structure (360c), and wherein the connection electrode (197) is connected to the low voltage supply line (line connecting to 177) around the dam structure (360c, FIG. 11).

Regarding claim 19, Jeon discloses the display apparatus of claim 1, wherein the active area (AA) further includes a transistor (Ta, FIG. 11) coupled to the anode electrode (191, FIG. 11), the transistor (Ta) including a gate insulation layer (140, ¶ [0135]), and wherein the first insulation layer (to meet this claim limitation, the first insulation layer is 180a+140) includes the gate insulation layer (140, FIG. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US PG-Pub No.: 2016/0315284 A1, hereinafter, “Jeon”), prior art of record, as applied to claim 1 above, and further in view of Kim et al. (US PG-Pub No.: 2017/0287995 A1, hereinafter, “Kim”).
Regarding claim 20, Jeon discloses the display apparatus of claim 1.
Jeon is silent regarding that a second insulation layer is disposed between the planarization layer and the first insulation layer, and wherein the connection electrode contacts a side surface of the second insulation layer.
However, Kim discloses a display apparatus (see Kim, FIG. 3), comprising a multilayer planarization (109, ¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jeon’s planarization layer with a multilayer insulation layer, as taught by Kim, in order to further flatten the surface and improve device quality. Accordingly, a second insulation layer (the lowest layer of the planarization layer) is disposed between the planarization layer (a top planarization layer) and the first insulation layer, and wherein the connection electrode contacts a side surface of the second insulation layer.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection relies on different mapping of claim limitations using prior art of record. Examiner stated during the interview on October 06, 2022 that the proposed amended claims 1 and 12 overcame the outstanding rejections. In current rejection, claims 1 and 12 are rejected using different references/layers of prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892